Title: General Orders, 23 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Friday Octr 23rd 1778.
            Parole ElizabethtownC. Signs Essex. Egypt.
            
          
          At a General Court Martial of the Line Octr 15th 1778—Coll Patten President, Henry Despert, Daniel Thompson, John Kidder, John Cole, Asa Adams, Samuel Wortman, Jonathan More, Davis Brown & Edward Wiley of the Commander in Chief’s guard were tried for going out secretly with their side Arms in the night of the seventh instant with a design of being revenged on Captain Van Heer’s men for confining some of the Guard and acquitted of the charge exhibited against them; 
            
            
            
            Also Thomas Piper of His Excellencys guard was tried for destroying and moving Mr Kean’s House; It appearing to the Court that said Piper carried away some of the boards after the house was pulled down; but from circumstances they are of opinion he is undeserving of any more punishment than what he has already received by confinement.
          The Commander in Chief confirms the opinion of the Court and orders the aforementioned Prisoners to be released & return to their duty.
          At the same Court Hate-evil Colston of Coll Nixons Regiment was tried for entering the house of Reuben Crosby an Inhabitant of Frederick’sburgh, by force of Arms in company with one more, and taking from thence about three hundred dollars in Continental Money, one Musquet, one pair of plated Shoebuckles and sundry other Articles, found guilty of the charge exhibited against him being a breach of Article 21st—Section 13th of the Articles of War and sentenced to receive one hundred lashes on his bare back well laid on.
          At the same Court by Adjournment Octr 16th 1778. Joseph Timberlake a Soldier of His Excellency’s guard was tried for knocking down Lieutt David Zeigler when he was in the way of his duty. The Court are of opinion that altho’ it appears that the Prisoner did not knock Lieutt Zeigler down—yet as it appears he struck him his Conduct was highly blameable and unjustifiable being a brea[c]h of Article 5th—section 18th of the Articles of War and sentenced to receive one hundred lashes on his bare back.
          The Commander in Chief approves the two last mentioned sentences and orders them to be put in Execution tomorrow morning 9 ôClock near the Village of Frederick’sburgh.
          Likewise Serjeant Roach, Corporal Forbs, John Smith[,] Solomon Townsend, William Palmer, Lewis Flemister, Henry Perry and William Jones were tried for striking Corporal Wingler of Captain Van Heer’s Troop and calling him a Hessian Bougre, likewise for swearing and unsoldierly behaviour when taken up by Captain Van Heer.
          The Court acquit Serjeant Roach, Corporal Forbs[,] William Palmer, Lewis Flemister, Henry Perry and William Jones of the charge against them; They are of opinion that John Smith did call Corporal Wingler a Hessian Bougre and that Townsend struck him, also that John Smith and Solomon Townsend were guilty of swearing and unsoldierly behaviour after being in Custody of Captn Van Heer, but are of opinion that Smith and Townsend should not receive any more punishment than they have already receiv’d by confinement.
          The Commander in Chief confirms the Opinion of the Court—The last mentioned Prisoners to be released from confinement and return to their duty.
          
          
          
          At the same Court-Martial Lieutt Coll Smith vice, Coll Patten appointed President Jesse Goldsmith[,] Gibbs Lamb, and Thomas Glover soldiers of the 1st North-Carolina Regiment were tried for plundering the house of Daniel Burch of some Cash, sundry Articles of wearing Apparel and Household Furniture—Thomas Glover also charged with stealing sundry Articles from the Inhabitants whilst encamped at White Plains—Also with stealing a piece of Linen from an Inhabitant on the march from White-Plains to Danbury.
          The Court are of opinion that Jesse Goldsmith[,] Gibbs Lamb and Thomas Glover are severally guilty of plundering the house of Daniel Burch of the Articles mentioned in the Crime being a breach of Article 21st—section 13th of the Articles of War; They are also of opinion that said Thomas Glover is guilty of stealing several Articles from the Inhabitants whilst encamped at White-Plains, and they are also of opinion that said Thomas Glover is guilty of stealing a piece of Linnen aforementioned being breaches of the aforesaid Articles of War. The Court do sentence Jesse Goldsmith and Gibbs Lamb to receive one hundred lashes each on his bare back well laid on, and they do unanimously sentence Thomas Glover to suffer Death—Likewise William York and John Eldridge soldiers of the first North-Carolina Regiment at the same Court were tried for being concerned with Thomas Glover in stealing several Articles when encamped at WhitePlains—Also John Ferguson for being concerned with said Glover in stealing the aforesaid Linen, found guilty & sentenced to receive one hundred lashes each on his bare back.
          At the same Court by Adjournment October 22nd—Moses Walton and John Herring soldiers and Elias Brown Fifer of His Excellency the Commander in Chief’s guard were tried for breaking into the house of Mr Prince Howland on or about the 3rd instant and robbing him of several silver spoons, several silver dollars, some Continental dollars and sundry kinds of wearing Apparel to a considerable amount; Also in company with John Herrick for plundering of Mr John Hoag on the fifth instant late at night of a number of silver Spoons a quantity of hard Money, four hundred and fifty pounds in Continental Bills and sundry kinds of wearing Apparel with several other Articles to a large Amount.
          The Court are of opinion that John Herring, Moses Walton and Elias Brown are severally guilty of all the Charges exhibited against them being breaches of Article 21st section 13th of the Articles of War. They are also of opinion that John Herrick is guilty of plundering Mr John Hoag on the 5th instant late at night of sundry Articles being a breach of the Article aforesaid.
          
          
          
          The Court (upwards of two thirds agreeing) do sentence John Herring to suffer Death.
          The Court (two thirds agreeing) do sentence Moses Walton to suffer death.
          The Court (upwards of two thirds agreeing[)] do sentence Elias Brown to suffer Death and John Herrick to receive one hundred lashes on his bare back well laid on.
          His Excellency the Commander in Chief approves these sentences—Shocked at the frequent horrible Villainies of this nature committed by the troops of late, He is determined to make Examples which will deter the boldest and most harden’d offenders—Men who are called out by their Country to defend the Rights and Property of their fellow Citizens who are abandoned enough to violate those Rights and plunder that Property deserve and shall receive no Mercy.
          Thomas Glover will be hanged tomorrow morning at Guard mounting at the Camp in presence of all the troops on the Ground who will be assembled for the purpose near Frederick’sburgh. Herring will be sent to the Division under Baron De Kalb to suffer the same Punishment. Brown to the Division under Major Genl MacDougall and Walton to that under Major Genl Gates to be executed in like manner; Their Execution to take place as soon as they arrive.
          The sentences of corporal punishment to be put in execution tomorrow morning near the Village at the time aforesaid.
          At a Division General Court-Martial held at Danbury October 8th 1778—by order of Major General Gates, Brigadier General Paterson President, a certain David Farnsworth and John Blair were tried for being found about the Encampment of the Armies of The United-States as Spies and having a large sum of counterfeit Money about them which they brought from New-York, found guilty of the charges exhibited against them and sentenced (two thirds of the Court agreeing) to suffer death.
          The Commander in Chief approves the sentence and orders them to be executed as soon as they arrive at General Gates’s Division.
        